DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-8, directed to a medical instrument comprising a bendable section, and a wrapped outer sleeve around a series of articulable segments, classified at least in A61B 1/00149.
Group II. Claims 9-13, directed to a robotic surgical system comprising a bendable section, and an actuator, classified at least in A61B 34/30.
Group III. Claims 14-15, directed to a medical instrument comprising bendable section and a camera, classified at least in A61B 1/00149, and A61B 1/05.
Group IV. Claims 16-29, directed to a medical instrument comprising a bendable section, a tip assembly, and a camera, classified at least in, A61B 1/0676.
Group V. Claim 30, directed to a medical robotic system comprising a bendable section, a robotic arm, a tip assembly, an electronic component, and an instrument driver, classified at least in A61B 34/71.

Inventions I and II are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination II as claimed does not require the particulars of the subcombination I  because the details of the bendable section (such as a wrapped outer sleeve) recited in invention Group I are not specifically required in invention group II as claimed for patentability (to show novelty and unobviousness).  The subcombination has a separate utility such as use of the medical instrument as a hand operable device. It may have utility with another device such as with an endoscope.

Inventions I and III are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination III as claimed does not require the particulars of the subcombination I  because the details of the bendable section (such as a wrapped outer sleeve) recited in invention Group I are not specifically required in invention group III as claimed for patentability (to show novelty and unobviousness).  The subcombination has a separate utility such as use of the medical instrument as a hand operable device. It may have utility with another device such as with an endoscope.

Inventions I and IV are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination IV as claimed does not require the particulars of the subcombination I  because the details of the bendable section (such as a wrapped outer sleeve) recited in invention Group I are not specifically required in invention group IV as claimed for patentability (to show novelty and unobviousness).  The subcombination has a separate utility such as use of the medical instrument as a hand operable device. It may have utility with another device such as with an endoscope.

Inventions I and V are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination V as claimed does not require the particulars of the subcombination I  because the details of the bendable section (such as a wrapped outer sleeve) recited in invention Group I are not specifically required in invention group V as claimed for patentability (to show novelty and unobviousness).  The subcombination has a separate utility such as use of the medical instrument as a hand operable device. It may have utility with another device such as with an endoscope.
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination II as claimed does not require the particulars of the subcombination III  because the details of medical instrument of  Group III (such as camera ) are not specifically required in invention group II as claimed for patentability (to show novelty and unobviousness).  The subcombination has a separate utility such as use of the medical instrument as a hand operable device. It may have utility with another device such as with an endoscope.

Inventions II and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination II as claimed does not require the particulars of the subcombination IV  because the details of medical instrument of  Group IV (such as camera and tip assembly ) are not specifically required in invention group II as claimed for patentability (to show novelty and unobviousness).  The subcombination has a separate utility such as use of the medical instrument as a hand operable device. It may have utility with another device such as with an endoscope.

Inventions V and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination V as claimed does not require the particulars of the subcombination II  because the details of robotic surgical system of  Group II (detail of bendable section such as articulable segments, hinges ) are not specifically required in invention group V as claimed for patentability (to show novelty and unobviousness).  The subcombination has separate utility such as use of the robotic surgical system with bending function provided by the bendable section.

Inventions III and IV are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination IV as claimed does not require the particulars of the subcombination III  because the details of the bendable section (articulating segments and hinges ) recited in invention Group III are not specifically required in invention group IV as claimed for patentability (to show novelty and unobviousness).  The subcombination has separate utility such as use of the medical instrument as a hand operable device with bending function provided by the bendable section.

Inventions III and V are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination V as claimed does not require the particulars of the subcombination III  because the details of the bendable section (articulating segments and hinges ) recited in invention Group III are not specifically required in invention group V as claimed for patentability (to show novelty and unobviousness).  The subcombination has separate utility such as use of the medical instrument as a hand operable device with bending function provided by the bendable section.

Inventions IV and V are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination V as claimed does not require the particulars of the subcombination IV  because the details of the medical instrument (camera, and ring shaped segments ) recited in invention Group IV are not specifically required in invention group V as claimed for patentability (to show novelty and unobviousness).  The subcombination has separate utility such as use of the medical instrument as a hand operable device with imaging function provided by the camera.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification, as shown above;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Election
Due to the complexity of the restriction requirement no telephone call was made for the oral election. 

Conclusion

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
08/31/2022